DENY; and Opinion Filed September 12, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01126-CV

                                IN RE JOHN REEDER, Relator

                       Original Proceeding from the 86th District Court
                                   Kaufman County, Texas
                               Trial Court Cause No. 66-738-86

                             MEMORANDUM OPINION
                             Before Justices Lang, Evans, and Brown
                                    Opinion by Justice Brown
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to release funds currently on deposit in the registry of the trial court. The facts and issues

are well-known to the parties so we do not recount them here. Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Because relator has failed to establish his right to mandamus

relief, we DENY the petition for writ of mandamus. TEX. R. APP. P. 52.8(a).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE
141126F.P05